Citation Nr: 0805575	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-38 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right knee disability, prior to March 6, 2003.

2.  Entitlement to a rating in excess of 30 percent for 
status post unicompartmental replacement of the right knee, 
from May 1, 2004.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to October 
1986. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
in which the RO, inter alia, granted the veteran's claim for 
service connection for status post unicompartmental 
replacement of the right knee and awarded a 10 percent 
rating, effective October 15, 2002; awarded a 100 percent 
rating for the veteran's surgery on his right knee and 
convalescence, from March 6, 2003 to May 1, 2004; and awarded 
a 30 percent rating, from May 1, 2004.  In April 2004, the 
veteran filed a notice of disagreement (NOD) for all issues 
decided in the August 2003 rating action.  

In a June 2004 rating decision, the RO denied a rating in 
excess of 30 percent for status post unicompartmental 
replacement of the right knee, from May 1, 2004.  In October 
2004, the veteran filed a NOD.  A statement of the case (SOC) 
was issued in November 2005, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in December 2005.

Because this appeal arose from the veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized the claim 
involving the 10 percent rating in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for higher ratings for already 
service-connected disabilities).  Moreover, although the RO 
granted a higher, 30 percent rating from May 1, 2004, 
inasmuch as higher ratings for the disability are available 
before and after that date, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board has characterized the appeal as encompassing the two 
matters set forth on the title page.  Id.; AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board has characterized each claim on appeal as excluding 
the periods for which a temporary, 100 percent rating has 
been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

A review of the claims file reflects that further RO action 
on this appeal is warranted.

The claims file reflects that the veteran filed a notice of 
disagreement (NOD) in April 2004 in which he stated that he 
disagreed with all the issues decided in the August 2003 
rating action; however, the RO has yet to issue a SOC with 
respect to his claim for a higher initial rating in excess of 
10 percent, the next step in the appellate process.  See 38 
C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Consequently, this matter must be remanded to the RO for the 
issuance of a SOC.  Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

Further, as to the veteran's claim for a rating in excess of 
30 percent for status post unicompartmental replacement of 
the right knee, the Board notes that the most recent VA 
examination of the veteran's right knee is dated in May 2004.  
The report of that examination notes that the veteran then 
could walk between one-half and one mile before pain in his 
knees would stop him.  The examiner also opined that the 
veteran had some pain on prolonged standing or on walking, 
but the report reflected that pain had not significantly 
limited flexion or extension of his right knee.  

The veteran's 30 percent rating was evaluated under 
Diagnostic Code (DC) 5055 for knee replacement.  Under DC 
5055, the minimum rating is 30 percent.  A 60 percent rating 
is warranted where there are chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
38 C.F.R. § 4.71a, DC 5055 (2007).  

The Board finds that a more contemporaneous examination is 
needed to properly evaluate whether the veteran is entitled 
to a higher rating.  Accordingly, the RO should arrange for 
the veteran to undergo a VA examination, by a physician, at 
an appropriate VA facility.  The veteran is hereby notified 
that failure to report to the scheduled examination, without 
good cause, shall result in denial of the claim for increase.  
See 38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the veteran and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding records of treatment and/or 
evaluation of the veteran's right knee condition.  Hence, the 
RO should attempt to obtain all outstanding pertinent medical 
records from the Buffalo VAMC and the VA clinic in Niagara 
Falls, New York since January 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159 (2007) as regards 
requests for records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice to the appellant meets the requirements of the 
decisions in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)-particularly, as regards disability ratings and 
effective dates-as appropriate, and Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. Jan. 30, 2008).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that are not currently of 
record.  

The RO should request that the veteran 
submit all evidence in his possession, and 
ensure that its letter meets the 
requirements of Dingess/Hartman and 
Vazquez-Flores v. Peake (cited to above), 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  The RO should obtain from the Buffalo 
VAMC and the VA clinic at Niagara Falls, 
New York, all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's right knee, from January 
2006 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
have been associated with the claims file, 
the RO should arrange for the veteran to 
undergo a VA examination, by a physician, 
at an appropriate VA facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and a report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All necessary tests and 
studies should be accomplished (with all 
findings made available by the physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should set forth all 
examination findings, along with the 
complete rationale for conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent medical facility.

6  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO must 
furnish to the veteran and his 
representative a SOC with respect to the 
August 2003 award of an initial 10 percent 
rating for a right knee disability, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
that issue.  

Further, the RO should readjudicate the 
claim for a rating in excess of 30 percent 
for status post unicompartmental 
replacement of the right knee, from May 1, 
2004.  If the veteran fails to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate, in 
adjudicating the claim for a higher 
rating.  Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence and legal authority.

7.  The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, such as the matter of an 
initial rating in excess of 10 percent for 
a right knee disability, a timely appeal 
must be perfected within 60 days of the 
issuance of the SOC.

8.  If the claim for a rating in excess of 
30 percent remains denied, the RO must 
furnish to the veteran an appropriate 
supplemental statement of the case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford the veteran 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



